EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ashley Nicholls on 17 February 2022.
The application has been amended as follows: 
Claim 1. (Currently Amended) A hydroelectric turbine comprising: 
a stator; 
a rotor disposed radially outward of the stator, the rotor being rotatable around the stator about an axis of rotation; 
a generator disposed along the axis of rotation, the generator being stationary and coupled to the stator; and 
a gear disposed along the axis of rotation, the gear being operably coupled to the generator; and 
a plurality of blades operably coupled to and extending radially outwardly from the gear, wherein each blade terminates at a location radially outwardly of the rotor, the plurality of blades being fixed to the rotor to rotate the rotor in response to fluid flow interacting with the blades.
Claim 7. (Cancelled)
Claim 8. (Currently Amended) The hydroelectric turbine of claim [[7]]1, wherein each blade includes a first blade portion that extends radially inwardly of the rotor, between the rotor and the gear, and a second blade portion that extends radially outwardly of the rotor.





















DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Response to Arguments
The Examiner’s Amendment of 17 February 2022 overcomes the previous rejections under 35 USC 103.
Allowable Subject Matter
Claims 1-6 and 8-22 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the turbine of claim 1, specifically comprising:
a rotor disposed radially outward of the stator, a generator disposed along the axis of rotation, the generator being stationary and coupled to the stator, wherein each blade terminates at a location radially outwardly of the rotor, in the context of the other components in the claim.
In other words, it was determined that if the blades of Anderson were modified to have both the rotor radially outward of the stator and to have the blades terminate at a location outward of the rotor, as disclosed by Davey, it would render Anderson inoperable as the structure of Anderson would not allow for that modification. 
Claim 14 is allowed for reciting a similar limitation. 
	The remaining claims are allowed due to their dependency on an allowed claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SEAN GUGGER/           Primary Examiner, Art Unit 2832